I cannot agree with the decision of the majority of the court in its entirety. I agree that the initiative measure can be construed so as to show no delegation of legislative power; also that all revenue received from the gasoline and other subjects of taxation mentioned in article 56 of the amendments to the constitution is segregated, to be used solely for the purpose stated in the article. Thus the proceeds of the tax imposed by this initiative measure are part of that fund.
As I view the entire problem the debt created by the initiative measure is a state debt. To have the principle underlying the Lang case that is cited applied to the situation here would require the obligation incurred to be paid solely from revenue earned by the highways. The revenue anticipatory certificates are not payable out of earnings to be derived from the highways. To do so would require a toll road. The certificates are state debts payable by taxation.
I do not agree with the construction given to this article 56 in relation to § 182 of the constitution. The holding of the majority of the court is that while these debts are obligations of *Page 501 
the state, and aggregate over twelve million dollars, they are not subject to the limitations of § 182 of the constitution. Where there are two or more sections of the constitution referring to the same subject and there appears to be some difference between them we adopt the construction that will harmonize them unless there is such an essential conflict that they are contradictory and in that case the later in time will govern. The state may issue unsecured bonds up to two million dollars; may issue bonds in excess thereof if they are secured by first mortgage upon real estate, or upon the property of state owned utilities provided the latter does not exceed ten million dollars; no further indebtedness is to be incurred unless evidenced by a bond issue and no debt in excess of the limit shall be incurred except for repelling invasion, etc. Here are debts of the state to be incurred and exceeding twelve million dollars. If these revenue anticipation certificates are to be construed as bonds it must be admitted that they violate § 186 of the constitution; if not "bonds" where is the constitutional authority to issue them? To avoid this dilemma it is said that such indebtedness is not within the limitations of § 186. Certainly article 56 does not so state. If this be so then § 182 has been amended. There is no reference to amendment in article 56 and to take the obligations referred to therein out of the limitations of § 182 requires amendment by implication. If obligations amounting to twelve millions of dollars may thus be incurred, to be paid out of state taxes on gasoline and the other subjects of taxation enumerated, why not one hundred million dollars? In adopting article 56 did the people intend to thus change § 182? Such amendment by restriction should be shown clearly. The effect is that there would be no constitutional limit whatever in so far as public highways are concerned. The legislative power could levy any tax on gasoline, etc. it saw fit; debts could be contracted at any time and in unlimited amounts to be paid in the dim distant future.
Section 187 of the constitution provides that "no . . .evidence of indebtedness of the state shall be valid unless the same shall have endorsed thereon a certificate signed by the auditor and secretary of state showing that the . . . evidence of debt *Page 502 
is issued pursuant to law and is within the debt limit." (Italics mine.) To make the revenue anticipatory certificates valid must they be so endorsed? If § 187 of the constitution does not apply to them is it amended by implication for here are evidences of state indebtedness? Or do these officials certify there is no debt limit whatever as to such certificates?
There is another feature of importance. Briefly it is this — section 186 of the constitution requires that "all public moneys — shall be paid out and disbursed only pursuant to appropriationfirst made by the Legislature; . . . ." (Italics ours.) There are several exceptions, one of which is "the funds allocated under the law to the State Highway Department," are appropriated by the terms of § 186 of the constitution to the state highway department and the counties, for the purpose stated. This section of the constitution as amended was adopted in 1939. At that time the legislature was not required to allocate the revenue raised by taxation on gasoline to the highway commission. It could allocate it to any public purpose. But if it did allocate it then no further appropriation was necessary — the constitution did that. The legislature could not do otherwise.
By article 56 a distinct policy was adopted by the people. When § 186 of the constitution was adopted there was no constitutional fund. The appropriation was of such amount and from such source as the legislature would allocate from time to time. This article created a constitutional fund differing in this respect from § 186. It was adopted to promote construction of highways, and to satisfy popular demand that taxes on gasoline and these other subjects should be spent on highways and that all such revenue be appropriated to that purpose, and no other as had been done heretofore. This article says the revenue "shall be appropriated." Who makes the appropriation? The majority of the court says this was done already by § 186.
We have not had occasion before to determine the question of appropriation under article 56. We held in King v. Baker, 71 N.D. 125,  299 N.W. 247, that § 186 of the constitution as amended by article 53 made a continuing appropriation; but that was with reference to a claim in existence before § 186 was amended. *Page 503 
With reference to article 56 of the amendments and chapter 169 of the Laws of 1939, we said: "They allocate but they do not appropriate." The appropriation in that case was made under the provisions of § 186 as amended. Now we have a case involving article 56 which provides that the fund "shall be appropriated." With reference to § 186 if my view be correct, this section has been modified by article 56 and has no application here. Why did the people put this provision in article 56? Article 56 of the amendments was not adopted until 1940. The language is somewhat different in this amendment. Section 186 provides the money "is hereby appropriated." The amendment provides that the revenue "shall be appropriated." If already appropriated and thus made a continuing appropriation this language was unnecessary. But it makes provision for appropriation after the adoption of the amendment.
It is true the initiative measure attempts to make an appropriation, but that is of little moment. If the constitution has appropriated the revenue the initiative measure can add nothing to it. If this proviso in § 186 has been modified so that appropriation by the legislature is now necessary, this cannot be done by initiative measure. The constitution defines the legislature. It is claimed the people acting under the initiative are the legislature in a broad sense as they are exercising legislative power. But the people in adopting the initiative knew of section 25 of the constitution, which provides: "The legislative power of this state shall be vested in a legislature consisting of a senate and a house of representatives." After reserving to themselves the power of initiative the people adopted section 186 of the constitution which provides that public money is to "be paid out and disbursed only pursuant to appropriation first made by the Legislature." This they knew meant the senate and the house. The people did not intend to make appropriations by means of initiative measures. The appropriation by this initiative measure has no force. The revenue is appropriated by § 186, or appropriation must be made by the legislature as limited by article 56. By the adoption of article 56 the people modified or repealed that portion of § 186 which provided that "the funds allocated under *Page 504 
the law to the State Highway Department" were already appropriated and required that before any portion of the revenue set apart in article 56 could be used by the highway commission for construction, reconstruction, etc., the legislature should appropriate the amount required.
The opinion assumes the provisions of § 186 of the constitution as to appropriation of this highway fund are not affected by the provision for appropriation set forth in article 56.
The wide scope given to this article 56 by the opinion of the court amounts to this: there is no constitutional limit to obligations incurred by the state highway department in the construction, reconstruction, repair and maintenance of public highways and payable from revenues, segregated by article 56; such revenue is already appropriated to the state highway commission; article 56 does not modify the proviso of § 186 making the appropriation and the legislature is powerless to interfere in this respect. I cannot agree with this view.